DETAILED ACTION
 	Claims 1-10 are pending and have been examined.

 	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

 	Regarding the 35 USC 101 analysis, the claims as a whole, recite additional elements that integrate the judicial exception into a practical application, under Prong Two of Step 2A of the Alice analysis. As described in the specification, the claims describe a technological solution to a technological problem.

Drawings
      The drawings are objected to because figures 3, 4, and 10 contain shaded black areas, and lines that are not uniformly thick and well defined. See MPEP §608.02, 37 CFR 1.84 (I), and 37 CFR 1.84 (m). 
Corrected drawing sheets in compliance with 37 CFR 1.121 (d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as "amended." If a drawing figure is to be canceled, the appropriate figure must be removed from  the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several 

Claim Rejections - 35 USC § 112
 	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


 	Claims 1-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

 	Claim 1 is rendered vague and indefinite.  The claim recites “based on the results of the single optimization step with/without considering the properties of the scenarios itself.” The phrase “with/without” is deemed indefinite, because the metes and bounds of the claim cannot be determined. Dependent claims 2-10 are rejected based upon the same rationale. Clarification is required.
Claim Rejections - 35 USC § 102
 	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
 	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


 	Claims 1-9 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Masch (US 5930762 A).
As per claim 1, Masch discloses a method of a scenario based optimization (i.e., single -scenario optimization models, as well as both single and multiple multiscenario models, column 12, lines 57-60), comprising: 
a scenario generation step that generates single scenarios which are described by time sequence of quantities influencing a system and by time sequence of constraints for the system (i.e., management of risk under conditions of uncertainty by using SSLP (single -scenario linear programming) models. The method begins with step 41, in which an initial symbolic SSLP model (3) is stored in computer memory. Next, the method moves to step 43, in which the parameter values for S different scenarios are entered into computer memory. After step 43, the method 
a single optimization step that carries out optimization of each single scenarios (i.e., After that comes step 55, where the computational model for scenario H is solved, and step 57, which obtains outcome levels from the solution of scenario H. Following step 57, a decision point 59 determines whether or not the solution is feasible (i.e., whether all its outcome levels are simultaneously achievable). column 25, lines 25-30); and 
an overall optimization step that carries out optimization of an overall scenario using a reduced scenario set which contains scenario subsets that are selected from all single scenarios based on the results of the single optimization step with/without considering the properties of the scenarios itself (i.e., Another approach to solving decision-making problems where the number of scenarios is too large to cover with a single MSLP model (4) is by solving many MSLP models (4) of smaller size. Let the total number of scenarios equal S and let the largest MSLP model (4) that can 
As per claim 2, Masch discloses the overall optimization step includes a scenario reduction step for selecting the scenario subsets based on the impact in command sequences of the single scenarios (i.e., step 199 clusters S scenarios into T groups of WS scenarios, column 33, lines 65-67, wherein the method selects a group of WS scenarios that are the worst in some outcomes, and repeats the above procedure for that "worst group"--that is, forms model (4) for the group, finds a solution of that model (4) that is both feasible and acceptable, and obtains and records the values of outcomes of all risk-related activities, column 35, lines 18-24).
As per claim 3, Masch discloses the scenario reduction step takes into consideration the performance results of the single scenarios obtained by the single optimization step (i.e., After that comes step 55, where the computational model for scenario H is solved, and step 57, which obtains outcome levels from the solution of scenario H. Following step 57, a decision point 59 determines whether or not the solution is feasible (i.e., whether all its outcome levels are simultaneously achievable). column 25, lines 25-30 ).
As per claim 4, Masch discloses the scenario reduction step finds a set of the most extreme scenarios by using metrics (i.e., method selects a group of WS scenarios that are the worst in some outcomes, and repeats the above procedure for 
As per claim 5, Masch discloses the scenario reduction step finds a set of cluster centers by clustering the command sequences according to problem-specific or general rules (i.e., values for S scenarios are entered into memory, step 195, in which predetermined boundary limits are entered into memory, and step 197, in which S scenarios are formed. Next, step 199 clusters S scenarios into T groups of WS scenarios. column 33, lines 59-67).
As per claim 6, Masch discloses an iteration step that iterates the overall optimization step with scenario subsets that is changed if the overall scenario performance results are not acceptable (i.e., method moves to decision point 247 to test whether or not the solution is feasible. If the answer is yes, the method moves to decision point 249 to determine whether or not H is equal to T. If the answer at decision point 249 is yes, the method moves to point C and thence to FIG. 6B in a manner which will be described later. If the answer at decision point 249 is no, the method moves back to step 241 in FIG. 6A, column 34, lines 50-57).
As per claim 7, Masch discloses the iteration step includes relaxing constraints in case the reduced scenario set optimization is not feasible (i.e., If the answer is no, the method moves to step 63, which adds or modifies discretionary constraints to the model in computer memory to limit unsatisfactory outcomes, column 25, lines 33-35).

As per claim 9, Masch discloses the scenario creation step uses an extreme discretization technique for single scenario generation (i.e., The extreme value of ALPHA=1 corresponds to the pessimistic outlook of minimax regret, while ALPHA=0 corresponds to the optimistic outlook of maximax. Since an arbitrary choice of a specific value of ALPHA does not inspire confidence, a set of different values of ALPHA can be used. The values of ZOPR(J, ALPHA) under varying values of ALPHA, as they are described by (10), can be represented by a straight-line segment on the (0,1) interval; see FIG. 9  column 38, lines 26-34).

Claim Rejections - 35 USC § 103
 	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new 
 	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

 	Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Masch (US 5930762 A), in view of Wakeman (US 20150154706 A1).
As per claim 10, Masch does not disclose applied during the optimization process for real time model predictive control (MPC).
Wakeman discloses at step 36, the asset scenario analysis module 22 can use the regression models to calculate performance metrics for each asset under one or more of the scenarios. Specifically, for each scenario, the scenario analysis module 22 can input the predicted values for the factors, or changes in values of the factors, that are associated with that scenario into the regression models to produce an estimated performance metric for each asset (¶ 0053).
Masch and Wakeman are concerned with effective scenario analysis.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include applied during the optimization process for real time model predictive control in Masch, as seen in Wakeman, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of 

Conclusion
 	The prior art made of record and not relied upon, listed in the PTO-892, considered pertinent to applicant's disclosure, discloses scenario optimization.
-Damion D. Dunlap et al (Nonlinear Model Predictive Control Using Sampling and Goal-Directed Optimization) disclose a novel method called Sampling-Based Model Predictive Control (SBMPC) is proposed as an efficient MPC algorithm to generate control inputs and system trajectories.
-W.N. Edeling et al (Predictive RANS simulations via Bayesian Model-Scenario Averaging) disclose a stochastic, a posteriori error estimate, calibrated to specific classes of flow, based on variability in model closure coefficients across multiple flow scenarios, for multiple closure models.

 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDRE D BOYCE whose telephone number is (571)272-6726.  The examiner can normally be reached on M-F 10a-6:30p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ANDRE D BOYCE/Primary Examiner, Art Unit 3623                                                                                                                                                                                                        May 4, 2021